Hotchkiss, J. (dissenting):
I understand the general rule to be that where the parties to a contract are severally under dependent obligations to concurrently do some act, as for instance, where delivery and payment are to be cotemporaneous, neither party can put the other in default without tender, offer or notice of readiness to perform. But as Professor Williston expresses it, “Where by the terms of the contract the defendant has not performed some condition precedent, it is enough for the plaintiff to allege that he was ready and willing; he need do nothing actively until the defendant has performed his prior obligation.” (Williston Sales, § 448. See, also, Id. § 457; Hunter v. Wetsell, 84 N. Y. 549.) Commonly these conditions precedent occur where the buyer is first to give instructions as to size, quality or quantity, or directions where or how to ship. (See 35 Cyc. 250, tit. Sales.)
*190I think the principle governing these situations applies with equal force to a case where, as here, the buyer is, within a certain fixed period, to specify the particular time when shipment is to be made by the seller. Cases where delivery is to be made within a reasonable time, on request of the buyer (Jones v. Gibbons, 8 Exch. [1853] 920); or within a time not definitely fixed, on similar request (Cook v. Ferral’s Administrators, 13 Wend. 285), in which circumstances it is held that to put the buyer in default, the seller must make tender or give notice of desire to perform, are clearly distinguishable from the present. (See Coonley v. Anderson, 1 Hill, 523.) Decided cases exactly in point are singularly few, but Weymouth v. Goodwin (105 Me. 510) and Posey v. Scales (55 Ind. 282) seem to cover the question. To the same effect are West v. Emmons (5 Johns. 179); Woolner v. Hill (93 N. Y. 576); Vail v. Rice (5 id. 155); Coonley v. Anderson (1 Hill, 519); Matter of Millbourne Mills Co. (165 Fed. Rep. 109); Colvin v. Weedman (50 Ill. 311). I find nothing in the two Kentucky cases cited in the majority opinion which militates against these views. They both arose on a question of pleading and, as I read them, are authority for nothing more than that the seller, in a case like the present, must allege a readiness and willingness to perform, a proposition to which I fully assent. Gordon Malting Co. v. Bartels Brewing Co. (206 N. Y. 528, 541) held that the buyer having failed to give shipping directions although requested by the seller so to do, was clearly in default. It did not hold that the buyer would not have been similarly in default, had no such request been given.
I think the judgment was right and should be affirmed.
Ingraham, P. J., concurred.
Judgment reversed, with costs, and decision modified as indicated in opinion. Order to be settled on notice.